Citation Nr: 1725794	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-48 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as non-Hodgkin's lymphoma, asthma, and asbestosis, including as due to asbestos exposure in service.  


REPRESENTATION

Veteran represented by: Michael Froble, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2014).

The Veteran served on active duty in the U.S. Navy from May 1952 to April 1956. This matter came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO). The Veteran testified before the undersigned Veterans Law Judge at a Board hearing via videoconference in December 2011, and the Board remanded this case in March 2012 and March 2014. 


FINDINGS OF FACT

No currently diagnosed lung disorder was incurred or aggravated by a disease, injury, or event during the Veteran's service, to include asbestos exposure; and his lung cancer did not manifest to a compensable degree within one year after service.


CONCLUSION OF LAW

The criteria for service connection for a current lung disorder have not been met, to include as due to asbestos exposure or as otherwise raised by the record. 38 U.S.C. §§ 1110, 1113, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to provide claimants with certain notice and assistance in substantiating a claim for benefits. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The Board previously remanded this appeal twice for additional development assistance. A claimant is entitled to substantial compliance with a remand order, not strict compliance. Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010). "[T]he Board's obligation to read filings in a liberal manner does not require the Board or the [CAVC] to search the record and address procedural arguments when the veteran fails to raise them before the Board." Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015). 

The evidence in the claims file includes the Veteran's service records; VA and private treatment records; a hearing transcript and written lay statements; and VA examinations and medical opinions. No further development is necessary.

VA attempted to obtain records from the Social Security Administration (SSA) pertaining to the Veteran's benefits that he has reported were granted based on a lung disorder. The SSA replied in June 2012 that no such records were available, and the Veteran's attorney acknowledged this reply. 

As directed in the 2014 remand, VA requested the Veteran to identify any treatment for his claimed lung disorder since service, and to provide the necessary authorization for VA to obtain any non-VA records, in an October 2015 letter. In response, he identified VA treatment with no specified dates, and records from that facility were obtained in March 2016.  There is still an indication of relevant outstanding private records, as the claims file includes records of treatment from several providers dated from 1980 to 1996 and from 2002 through 2009, which were provided by the Veteran or obtained in response to his earlier identification of providers. However, the Veteran has also reported treatment from another private provider for asthma since as early as 1987, as well as follow-up treatment for his non-Hodgkin's lymphoma (lung cancer) in remission through at least his December 2011 hearing date. During the 2011 hearing, the Veteran and his attorney also indicated that they had been trying to get copies of biopsy slides from 2002, but that they had been unable to get them. The claims file includes treatment records from that period, including pathology reports of the results of those biopsies, and the Veteran has not authorized VA to make further attempts to obtain the biopsy slides themselves, nor is there any indication that VA's efforts would be more successful in this regard. In sum, VA's duty to assist is not a one-way street, and the Veteran has not provided sufficient information for VA to assist in obtaining any other potentially useful records. Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

In the 2014 remand, the Board also noted certain inadequacies in prior VA medical opinions, and that the latency period for asbestosis could range from 10 to 45 years after exposure. Therefore, the Board directed that another medical opinion be obtained from the individual who conducted the last VA examination in August 2010, or from another examiner if that individual was unavailable, as to whether any of the claimed disorders was caused by or related to in-service asbestos exposure or any other aspect of the Veteran's naval service, and that a full examination should be provided if one was necessary. Documentation in the claims file notes that a respiratory examination was requested in March 2016 and that a CT scan was needed for the VA examiner to be able to answer the request appropriately, but that the Veteran refused to schedule the procedure, and the examination scheduled for May 2016 was cancelled. When a claimant fails to report, without good cause, for an examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record. 38 C.F.R. § 3.655(a), (b). There is no suggestion that the Veteran did not receive notice of the examination or that he had good cause for missing or refusing the examination or associated procedure. Thus, the case will be decided based on the evidence of record, and the remand directive was substantially completed.

The Veteran's attorney argued in the November 2010 substantive appeal (Form 9) that prior VA opinions were inadequate, in that VA examiners had given opinions that the Veteran's lymphoma was caused by something other than asbestos, but they did not do additional diagnostic studies to confirm or deny an asbestosis diagnosis. However, VA examiners did obtain additional x-rays and CT scans in 2010, there was no indication of any other needed tests at those times, and the Veteran did not appear for requested additional testing for his claim in 2016. Moreover, even if an asbestosis diagnosis is shown, the Veteran has reported asbestos exposure during service as well as for many years through employment after service, and the question of a nexus to asbestos in service is different than a diagnosis itself.

Otherwise, there has been no assertion that the notice or assistance provided for this appeal is inadequate. The prior remand directives were substantially completed as discussed above, and another remand or development request would only result in additional delay with no reasonable likelihood of helping to substantiate the claim.
The Veteran asserts that he has a current lung disorder, to include asbestosis, that was caused by exposure to asbestos while serving aboard the U.S.S. Roanoke from 1952 to 1956. As discussed below, there are several lung diagnoses of record, one of which is non-Hodgkin's lymphoma, which is a type of cancer, now in remission. 

This theory is known as direct service connection, which will be granted for a current disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Where a disease is diagnosed after service, service connection will be granted when the evidence shows it was incurred during service. 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, for veterans with 90 days or more of continuous active service, VA will presume that certain chronic diseases including malignant tumors (cancer) were incurred during service if they manifested compensable symptoms within one year after active duty. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). The "nexus" element for such diseases may be established by continuous symptomatology since service. See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The Veteran is competent to report exposure to asbestos that was observable through his senses, as well as the nature and timing of his observable symptoms of a lung disorder. Concerning an in-service event, the Veteran has reported being exposed to asbestos through general dust and old pipes around his assigned ship. He has consistently denied working in a boiler room, being involved in that aspect of ship maintenance, or being present when ship repairs were taking place in dry dock. Instead, he has reported primary duties of operating a gun on a turret, hullman watch duties, and captain's gig.  

VA obtained the Veteran's service personnel records, which reflect that his naval ratings were SR (seaman recruit), SA (seaman apprentice), SN (seaman), BMG (boatswain's mate shipboard), and BM (boatswain's mate). These are consistent with his described duties. 

VA has recognized that military occupational specialties (known as ratings in the Navy) of boatswain's mate, seaman, and seaman apprentice generally involve a "minimal" probability of asbestos exposure. These are distinguished from other specialties that involve "probable" or "highly probable" likelihood of exposure, such as a boatswain's mate involved in aviation (probable) or a boilermaker or boiler technician (highly probable). This is not an exclusive list, and the military occupational specialty is one consideration in determining whether there was asbestos exposure. A minimal probability of exposure is sufficient to trigger VA's duty to obtain a medical opinion, which has a low threshold. McLendon v. Nicholson, 20 Vet. App. 79 (2006) . As such, the Board directed in the 2014 remand that, for the purposes of a medical opinion, VA examiners should assume the Veteran had some asbestos exposure in service. 

The Veteran has denied any other potentially toxic exposure during service, as well as having any lung or breathing problems, receiving treatment for such symptoms, or being diagnosed with a lung-related disorder during service.  Consistent with these reports, a chest X-ray was negative, meaning normal, at his February 1956 separation examination.

The Veteran's medical records, as well as his lay reports for his appeal, have identified relevant non-service related factors. After service, the Veteran primarily worked for a company where he has reported being exposed to asbestos from large compressor engines, mufflers and other items. He worked there as a repairman for 6 years and then as an operator until retiring after 18 years in 1987. The Veteran has reported that he submitted a claim based on asbestos exposure and received minimal compensation from this company. 

Additionally, the Veteran has a past smoking history. He has reported smoking 1 to 1.5 packs of cigarettes per day for 14 to 15 years until quitting around age 30 or approximately 40 years before his treatment for lung cancer in 2002 (or until around 1962). A VA examiner noted this was a total of about 24 pack years.. 

Treating providers also noted that the Veteran has a family history of several types of cancers, including lung cancer. See March 2002 and April 2002 private records. 
The Veteran and his attorney are not competent to offer an opinion as to the nature of the diagnosis to account for the Veteran's symptoms or the cause of any current lung disorders, to include whether he has asbestosis or other asbestos-related lung disease, or whether any such disorder is due to asserted asbestos exposure or other in-service event because they have no medical training, background, or expertise. 

With regard to a current lung disability, the medical evidence reflects several diagnoses at various times. The Veteran has reported being diagnosed with bronchial allergies with asthma when he sought private treatment for breathing difficulties with exposure to cold in 1987, 1988, or 1991. He continued to have regular follow-ups with this provider, and his asthma symptoms have continued but have been generally well controlled with inhaler medications. 

In 2002, the Veteran was diagnosed with non-Hodgkin's lymphoma of the right lung (cancer), which was treated with chemotherapy through August 2002, when it went into remission. Regular follow-up x-rays and CT scans through at least 2009, as well as VA examinations with diagnostic studies in 2010, and the Veteran's December 2011 hearing testimony, reflect that his cancer continued in remission. 

There are also notations of chronic obstructive pulmonary disease (COPD) near the time of the Veteran's 2008 claim for VA benefits. In April 2007, a private cardiologist noted a past medical history including lymphoma treated with chemotherapy and COPD. Previously, in a July 2004 consult after an abnormal cardio stress test, final diagnoses were recorded as shortness of breath and chest pain, cannot rule out underlying coronary artery disease or a combination of this and lung lymphoma; abnormal stress test; lymphoma in remission; bronchitis and COPD "due to above"; and several other medical conditions. The provider recommended a cardiac catheterization, which showed mild coronary artery disease.

There is conflicting medical evidence as to whether the Veteran has asbestosis. There were notations of asbestosis by private providers in March and April 2002, but two VA examiners opined in May and August 2010 that there was no asbestosis based on the Veteran's history and tests in 2002 and subsequently. However, even if there is no current diagnosis of asbestosis, there are some indications that the Veteran's lung cancer may be related, at least in part, to asbestos exposure. 

The Veteran is competent to report his understanding of what his medical providers told him about the nature and cause of his lung condition. He testified in 2011 that Dr. Tweel and Dr. Kimmey, his private providers for lung cancer beginning in 2002, told him his cancer was due to asbestos, although they also asked about his smoking history. This may be true, as a March 2002 record from Dr. Tweel indicates that he noted the Veteran's history of asbestos exposure, along with his remote smoking history, asthma, and a family history including lung cancer. 

However, a link to asbestos exposure does not automatically establish a link to any potential asbestos exposure during the Veteran's service, given that he has also reported post-service exposure to asbestos through his employment for 18 years. 

In adjudicating claims, reasonable doubt will be resolved in the claimant's favor; this means a substantial doubt that is within the range of probability, not an actual conflict or contradiction. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990). A claim will not be granted simply because there is conflicting evidence; rather, the benefit of the doubt applies where there is no compelling reason to favor the negative over the positive evidence and it is "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

In other words, to be entitled to service connection, the evidence must show that asbestos exposure or another event in service, not post-service asbestos exposure or other factors, at least as likely as not caused the Veteran's current lung disorder. The Board finds that this has not been established, for the reasons explained below.

The Veteran has reported that he did not notice any lung problems when he retired from his post-service employment in 1987, but that he began noticing difficulty breathing around 1991 or at about age 59 or 60, in that he had bronchospasm when exposed to cold air. He sought private treatment and was diagnosed with bronchial allergies or asthma in 1987, 1988, or 1991. 

As the Veteran did not manifest breathing difficulties until 1987 at the earliest, and he was not diagnosed with lung cancer until 2002, the evidence does not establish lung cancer manifestations to a compensable degree within one year after service. Thus, presumptive service connection cannot be granted for chronic disease, nor is there any argument or indication that another lung disorder existed during service. 

The Veteran has reported being granted SSA disability benefits at age 63 (or in about 1995) based on lung disease, and that he received minor compensation from a claim against his post-service employer based on asbestos exposure. No records relating to these non-VA claims are available for review, so it is unclear what diagnoses were given, or when he made the claim against his employer. However, the fact that the Veteran received some compensation from his prior employer weighs in favor of there being some evidence of a link between his employment duties involving asbestos and a lung disorder that had been diagnosed at that time.

In March 2002, Dr. Tweel provided a consult after a February 2002 chest x-ray showed apparent enlargement of the right hilum since a May 2000 x-ray, and a March 2002 chest CT scan reflected mediastinal lymphadenopathy and a right hilar tumor mass. For history of the present illness, Dr. Tweel recorded that the Veteran had sought treatment for coughing blood about 2-3 weeks ago, which led to the x-rays and CT scans. Dr. Tweel stated, "The patient has interstitial pulmonary change and has a diagnosis of asbestosis." He noted that the Veteran had only scant amount of blood streaked sputum, but he had been treated for bronchial allergies with asthma since 1987 and had significant bronchospasm when going into cold air. The Veteran denied any prior episodes of hemoptysis (coughing blood or bloody mucus). Dr. Tweel recorded that the Veteran was on a ship in the Navy from 1952 to 1956 and operated a gun, but that he was not in the boiler room and did not work with that aspect of ship maintenance. Dr. Tweel then noted, "He has now worked for [his post-service employer] for many years, but was exposed to asbestos and has a diagnosis of asbestosis." Dr. Tweel further recorded that the Veteran had smoked 1 to 1.5 packs of cigarettes a day for 14 years before quitting 40 years ago. In the family history section, Dr. Tweel noted that several of the Veteran's family members had various types of cancer, including one who died of lung cancer. 

It is unclear if Dr. Tweel's initial notations of asbestosis were based on the Veteran's report of having that condition previously. However, Dr. Tweel stated later in his March 2002 consult record that a chest x-ray today revealed bilateral pleural reactions more prominent on the right, "increased interstitial markings throughout both lung fields consistent with asbestosis," both hila were prominent, and there was a small nodular type lesion above the prominent right hilum. Dr. Tweel noted this was a significant change from a chest x-ray in June 2000, and that the CT scan confirmed a mass present in the right upper lobe bronchus. He assessed a mass, right upper lobe most likely carcinoma; asbestosis; longstanding bronchial asthma; remote tobacco use; and other medical conditions. Dr. Tweel recommended a bronchoscopy, and biopsies resulted in a diagnosis of non-Hodgkin's lymphoma. 

As noted in an April 2002 private record in preparation for chemotherapy, the Veteran underwent a metastatic work-up and the impression continued to be lymphoma. This private provider also noted a past history including asthma, a family history of lung cancer, and that the Veteran was "retired and had some asbestos exposure in the past" but that he denied cigarette or alcohol use.

It is evident from Dr. Tweel's March 2002 records that a distinction was drawn between the Veteran's post-service employment involving asbestos exposure and his duties during naval service. As noted above, the Veteran's assigned duties in the Navy generally involve a minimal probability of asbestos exposure, and he has asserted for his VA claim that he had generalized exposure due to old pipes and dust around the ship. However, Dr. Tweel noted the dates of the Veteran's service in the 1950s and specified that he was not involved in activities or maintenance involving the boiler room. VA has also noted that boilerroom related duties would have a highly probable likelihood of asbestos exposure.  Thus, Dr. Tweel's notations in this regard also weigh against a link between the Veteran's naval service and his lung cancer or potential asbestosis diagnosis. 

After filing his VA claim, the Veteran underwent a VA respiratory examination in April 2010, for which several diagnostic tests were conducted. An April 2010 report of chest X-rays noted subsegmental atelectasis, no calcified pleural plaquing, minimal pleural thickening, no pleural effusion, and cardiac and mediastinal silhouettes that were within normal limits for the size. The impressions included that pleural thickening bilaterally "could be associated with previous asbestos exposure or be related to subpleural fat deposition." An April 2010 report of chest CT scans noted impressions of scarring in both lungs, minimal interstitial disease, no definite pleural plaque, and other findings as described above in the report. Other findings concerning the lungs included emphysematous changes and a small amount of atelectasis and/or fibrosis. The April 2010 pulmonary function test (PFT) report interpretation was non-specific ventilatory defect, no post-bronchodilator (BD) response, normal lung volumes, and mild reduction in diffusing capacity.

In a May 2010 report, the April 2010 VA examiner noted that the Veteran had been treated for large cell non-Hodgkin's lymphoma of the right lung with chemotherapy and had been in remission since August 2002, and that he also had asthma primarily noted as bronchospasm with exposure to cold air that became evident at age 59-60 and was usually controlled with medication. The examiner further noted that the Veteran had received some minor compensation through a claim for asbestos exposure against his prior employer, and stated that the Veteran's "pulmonary status as far as findings of pulmonary asbestosis would explain why there was little compensation (there is little or no indication of pulmonary asbestosis noted.)" Later in the May 2010 report, this VA examiner stated that there were "no clear findings of pulmonary asbestosis," although he noted that there were "suggestions of this disease," in that there was "mild interstitial disease (from whatever cause)" that had resulted in a mild decrease in the Veteran's DLCO, which is an aspect of the PFT results. The examiner explained that x-ray findings suggested that atelectasis, fibrosis, scarring, or emphysema all may play a role in the cause of the Veteran's decreased DLCO, and that his obesity could also be a cause for mild obstructive findings due to restriction of diaphragm motion. The examiner opined that, based on the available information, "a diagnosis of pulmonary asbestosis would be mere speculation." The examiner noted that there were suggestions of asbestos exposure, but he reiterated that the Veteran had other lung findings that could explain his decreased DLCO, noted as scarring, atelectasis, emphysema, and asthma.

The April 2010 VA examiner explained why he could not give a diagnosis of asbestosis without mere speculation, and the reasons reflect consideration of all available evidence and application of medical expertise to the facts of the Veteran's case, not a lack of knowledge by the examiner. Therefore, this opinion is probative. See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010). Notably, the examiner indicated that the Veteran's mild interstitial disease, a finding that was relied upon by the 2002 private provider to identify asbestosis, could have various causes. 

Similarly, the April 2010 chest x-ray report noted that pleural thickening "could be associated with previous asbestos exposure or be related to subpleural fat deposition." Words such as "could" or "may" also imply that something "could not" be possible and are too speculative to establish a nexus, as they do not reflect at least a 50 percent probability. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The Veteran underwent another VA respiratory examination in August 2010, which was conducted by a different examiner. This examiner also noted the Veteran's history of treatment for asthma and lymphoma in remission since 2002 based on regular follow-up x-rays and CT scans every 6 months including in April 2010. The examiner opined that it was "debatable" whether the Veteran had asbestosis. The examiner noted that a private provider had previously identified asbestosis as a differential diagnosis, but stated that there were numerous conditions causing the same chest x-ray appearance. The examiner stated that studies with chest x-ray and CT scans at the Huntington VA Medical Center  did not show pleural calcification and other changes necessary for a clinical diagnosis of pulmonary asbestosis. Accordingly, the examiner concluded, "I do not think [the] Veteran has pulmonary asbestosis."

As noted above, both the April and August 2010 examiners noted that the chest findings relied upon by the Veteran's private provider to show asbestosis in 2002 could have represented another condition or could have been caused by different factors. These opinions were based on a review of the Veteran's reported history including asbestos exposure during and after service along with smoking, as well as the claims file that includes numerous additional chest X-rays, CT scans, PFTs, etc after the 2002 diagnosis. Thus, they were able to consider more of the Veteran's medical history. The examiners' opinions also had more fully explained reasoning than the private records, and they explained what other findings were not shown that would support asbestosis based on medical knowledge and expertise. Many of the chest x-rays and CT scans for treatment from 2002 through 2009, in addition to the 2010 reports, showed interstitial markings or fibrosis and scarring or atelectasis. A May 2005 study noted that there were areas of discoid atelectasis and/or linear fibrosis and "a little thickening of pleura in fissures but no effusions." A June 2006 study noted that the Veteran's chest was stable and "mild emphysematous changes are again seen" but there were "no pleural effusions." The April 2010 x-ray report again noted some pleural thickening, and specified that the thickening could be related to asbestos but also could be due to subpleural fat disposition. 

Again, the Veteran's successful claim against his post-service employer for asbestos-related compensation, as well as Dr. Tweel's notations in 2002 relating to asbestosis and a distinction between the Veteran's service duties and his post-service asbestos exposure, also weigh against a link between a current lung disorder and the Veteran's naval service, to include any possible asbestos exposure.

Even after resolving reasonable doubt in the Veteran's favor where warranted, the preponderance of the evidence is against a nexus between a current lung disorder, to include non-Hodgkin's lymphoma in remission, asbestosis, asthma, or COPD, and service, based on asbestos exposure or as otherwise raised by the record. Thus, service connection cannot be granted. 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for a current lung disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


